tax_exempt_and_government_entities_division release number release date uil code department of the treasury internal_revenue_service date employer_identification_number person to contact id number contact numbers voice fax certified mail - return receipt requested dear in a determination_letter dated june 20xx you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code the code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective january 20xx this is a final adverse determination_letter with regard to your status under sec_501 of the code we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on may 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 of the code you have filed a taxable return on form 1120-pc u s property and casualty insurance_company income_tax return for the year ended december 20xx with the service_center for future periods you are required to file income_tax returns with the appropriate service_center indicated in the instructions for the return you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at taxpayer_advocate_service if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter sincerely marsha a ramirez director eo examinations encl form 6018-a internal_revenue_service department of the treasury taxpayer_identification_number corm tax_year s ended person to contact id number contact numbers telephone fax date date certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your organization's exempt status is necessary if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication catalog number 34801v letter rev you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues if a determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter revoking your exempt status if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at taxpayer_advocate_service if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication form_6018 report of examination envelope letter rev catalog number 34801v 886-a schedule number or exhibit form rev date explanations of items tax identification_number year period ended 20xx name of taxpayer issue whether a controlled_foreign_corporation meets the new requirements for tax-exempt status under sec_501 as described in the pension funding equity act of facts incorporated on january in business corporation ordinance 19xx corporation was formed are 20xx hereinafter under the was the primary purposes for which the to engage in any lawful act or activity for which corporations may be organized under the ordinance without prejudice to the generality of clause hereof to transact all or any kinds of re-insurance business in any part of the world save and except in the federation of and - to do all such things as may be deemed incidental or conducive to the attainment of the above objects or either of them including where necessary the application_for all requisite licenses and governmental or other consents under any relevant ordinance or regulations thereunder in force from time to time the purposes of the corporation are to be carried out and conducted in conformance with sec_123 of the ordinance mainly outside the liability of members is limited shares of the the corporation traditional estate_planning purposes in september 19xxx the trust was created by dollar_figure per share who owns the corporation actually issued only for is authorized to issue shares is the sole shareholder of shares the registered office of the corporation is located in ' the registered agent of the corporation is the trustee of the shareholder of filed an election under internal_revenue_code sec_953 as 20xx the election commenced on january a domestic_corporation for united_states tax purposes on october 20xxx to be treated form 886-a catalog number 20810w page 0f8 publish no irs gov department of the treasury-tnternal revenue service ' 886-a rom rev date schedule number or exhibit name of taxpayer tax identification_number year period ended 20xx explanations of items internal_revenue_service records reveal that was granted if greater direct written premiums do not exceed dollar_figure exemption as a small insurance_company described in sec_501 of the internal_revenue_code on june all tax years beginning before january or years beginning on or after january a gross_receipts for the taxable_year do not exceed dollar_figure and more than percent of the gross_receipts for the taxable_year consists of premiums 20xx when net written premiums for tax the corporation is exempt if 20xx commencing june 20xx 20xx for b is required to file annual information_return form_990 form_990 return filed for the year ended december by te_ge for 20xx under sec_501 it was noted that on line j in the heading of the return during the initial inspection of the form did accurately report being exempt 20xx the was examined since the passage of the pension funding equity act of filed form_990 returns for tax years ended december 20xx filed form 1120-pc for the 20xx tax_year december form_990 returns filed for the year ended december reported the following sources of income 20xx 20xx and on its gifts grants and contributions program service revenue membership dues assessments interest on savings dividends gain of sale of assets other income totals 20xx -0- -o- -0- -0- -0- -0- -o- s was originally operated to accept reinsured risk that originated as appearance protection vehicle service contracts with group serving as the direct writer and administrator this arrangement changed after serving as the filed for bankruptcy in june 20xx subsequent to the bankruptcy of operated primarily to directly insure vehicle service contracts for new and used cars sold by certain auto dealerships in the state of form 886-a catalog number 20810w page of 8____ publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer tax identification_number year period ended 20xx explanations of items the vehicle service contracts are for appearance protection sealant contracts written by the long time business operator in the chemical industry that produces chemicals used in the appearance protection sealant is in 20xx specifically did not engage in new insurance nor was the campany in run-off status during the year business primary activity was to pay claims arising from existing appearance to make reimbursements for protection certificates still outstanding and any policies cancelled by consumers income in 20xx amount of dollar_figure the organization did pay a refund of premium in the did not receive any premium 20xx gross_receipts consisted of interest from temporary savings dividends from publicly_traded_securities and gain from the sale of assets gross_receipts are less than the dollar_figure limitation imposed by the pension funding equity act of of receipts reported on the 20xx form_990 return premium income was not more than of the corporation’s gross_receipts however based on the sources there is no evidence of any other significant activities conducted by during 20xx during the 20xx tax_year did not claim to be tax-exempt the corporation filed form 1120-pc u s property and casualty insurance_company income_tax return for the 20xx tax_year and paid tax on its taxable_investment_income although was not in voluntary run-off or court ordered the corporation is deemed to be an insurance liquidation status in 20xx company under subchapter_l of the internal_revenue_code because it continued to pay claims and or refunds on existing policies does not qualify for tax-exempt status under sec_501 for the 20xx tax_year because it failed to meet the new requirements for tax-exempt status as described in the pension funding equity act of however form 886-a catalog number 20810w page 30f8 _- publish no irs gov department of the treasury-internal revenue service 886-a rom rev date schedule number or exhibit name of taxpayer tax identification_number year period ended 20xx explanations of items prior_law sec_501 provides that certain entities are exempt from taxation i r c included in these entities are i nsurance companies or associations other than life including interinsurers and reciprocal underwriters if the net written premiums or taxable_year do not exceed dollar_figure a consolidated_group all net written premiums or entity is direct written premiums of the members of the group are aggregated to determine whether the insurance_company meets the requirements of sec_501 a if greater direct written premiums for the sec_501 a a part of i r c if an the prior_law was effective for tax years beginning after date through december funding equity act of the effective date of the pension current law for tax years beginning after date an organization must or the following alternative test mutual insurance_companies must meet either the above test meet the following two-part test to qualify for exemption under sec_501 gross_receipts for the year may not exceed dollar_figure and premiums must be more than of the organization’s total gross_receipts gross_receipts for the year may not exceed dollar_figure and premiums must be more than of the organization’s total gross_receipts department of the treasury-internal revenue service an employee of the company or a member of the employee’s family as defined in sec_2032a is an employee of another company exempt from tax ' prior to the direct or net written premium ceiling was limited to dollar_figure the tax_reform_act_of_1986 increased the direct or net written premium ceiling to dollar_figure per year notice_2006_42 i r b date the alternative test for a mutual_insurance_company does not apply if or would be exempt under sec_501 catalog number 20810w form 886-a publish no irs gov page of 8__- schedule number or exhibit form 886-a rev date explanations of items tax identification_number year period ended name of taxpayer 20xx if an organization is in a receivership liquidation or similar proceeding under the supervision of new law applies to taxable years beginning after the date such proceeding ends or date whichever is earlier a state court on date the government’s position internal_revenue_code sec_501 originally referred only to the tax_reform_act_of_1986 certain mutual insurance_companies or associations other than life or marine between small_mutual insurance_companies and other small insurance_companies and extended exemption under sec_501 small insurance_companies whether stock or mutual tra-86 eliminated the distinction to all eligible tra also changed the nature of the ceiling_amount for tax many therefore to qualify for exemption as a small insurance_company the exemption from certain gross_receipts to direct or net written premiums the ceiling_amount was changed from dollar_figure to dollar_figure under tra direct or net written premiums received by an organization could not exceed dollar_figure for a taxable_year congress intended to curb this loophole in the law by including language in section of the pension funding act of which one again changed the requirements for tax-exempt status for small property and casualty insurance_companies the requirements established under tra posed serious problems for the service because the requirements did not place any limitation of the amount of investment_income small insurance_companies could earn taxpayers and tax professionals took advantage of the tax-exempt treatment allowed to small insurance_companies by contributing highly appreciated income producing assets to the tax-exempt organizations produced substantial investment_income that was not taxed due to the tax- exempt status of the small insurance_companies department of the treasury-internal revenue service one purpose of the legislation funding equity act of was to tighten the rules for property and casualty insurance_companies to or to elect to qualify as tax-exempt under sec_501 of the code be taxed only on their investment_income the bill contained the following comments from the conference_report president bush signed h_r p l on april the pension the assets catalog number 20810w form 886-a publish no irs gov page 5of8__ schedule number or exhibit form 886-a explanations of items rev date name of taxpayer tax identification_number year period ended 20xx the limitation to mutual companies and the limitation on employees are intended to address the conferees’ concern about the inappropriate use of tax-exempt insurance_companies to shelter investment_income including in the case of companies with gross_receipts is intended that the provision not under dollar_figure permit the use of small companies with common owners or employees to shelter investment_income for the benefit of such owners or employees it the new legislation amended sec_501 for tax years beginning after december with a gross_receipts and percentage of premiums test the new law replaced the written premiums test the new law placed an overall_limitation on the amount of gross_receipts small insurance_companies could earn for each taxable_year therefore for years beginning after date small insurance_companies can not have gross_receipts in excess of dollar_figure to in addition of its qualify for tax-exempt status under sec_501 total gross_receipts more than must be derived from premium income the facts present in this case clearly demonstrate that during the 20xx tax_year does not meet the new requirements for tax-exempt status under irc in 20xx because its gross_receipts do not consists of c adequate premiums to meet the more than test imposed by the new aid not receive positive premium law income dollar_figure consumers for cancellation of the insurance policies were reported on the 20xx return as a negative income item instead of based on the audit reporting such reimbursements as an expense item gross_receipts for 20xx are as follows which typically represent reimbursements of premiums to on the 20xx form_990 return the reimbursements reported negative premiums of premiums interest on temporary savings dividends and interest from securities gain on sale of assets other income gross_receipts 20xx -0- -0- -0- -0- -0- -0- form 886-a catalog number 20810w page of 8____ publish no irs gov department of the treasury-internal revenue service 886-a rom rev date schedule number or exhibit name of taxpayer tax identification_number year period ended 20xx explanations of items -0- -0- do gross_receipts exceed dollar_figure limitation of gross_receipts premiums do premiums exceed of gross_receipts does org meet the gross_receipts_test does org qualify for exemption under sec_501 conclusion 1120pc note as a stock corporation the alternative gross_receipts_test dollar_figure is not available to such alternative test is available to mutual insurance_companies only the principal gross_receipts tests consist of two parts the in this case corporation must satisfy both parts of the dollar_figure gross_receipts does meet part-one of the dollar_figure gross test however receipts limitation permitted for small insurance_companies does not satisfy part-two of the gross_receipts_test because its premium income does not exceed of gross_receipts for 20xxx satisfy both parts of the dollar_figure gross_receipts_test in order to meet the new requirements for tax-exempt status under sec_501 fails to meet either component of the two part of the code a small insurance_company test as a stock corporation the alternative gross_receipts_test dollar_figure is not available to then it fails to qualify for exemption as must if based on the above analysis it is determined that was properly recognized as prior to december corporation no longer qualifies for tax-exempt status for the tax_year ended december gross_receipts_test imposed by the pension fund equity act of a tax-exempt small insurance_company for years however due to the change in law 20xx because it fails to comply with the dollar_figure 20xx the form 886-a catalog number 20810w page of 8____ publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a explanations of items name of taxpayer rev date tax identification_number 20xx year period ended as such it is recommended that sec_501 be revoked effective january tax-exempt status under 20xx taxpayer’s position the proposed revocation issue was discussed with cpa and representative for 20xx conclusion during a telephone call held on may a the code for the taxable_year 20xx is an insurance_company pursuant to subchapter_l of although b subchapter_l of the code insurance_company because its gross_receipts do not consists of adequate as described in premiums to meet the dollar_figure gross_receipts_test the pension funding equity act of required of entities to qualify for exemption under sec_501 of the internal_revenue_code it does not qualify as a tax-exempt small is an insurance_company pursuant to therefore revocation of cc proposed effective january 20xx tax-exempt under sec_501 is d december 20xx is required to file an income_tax return for calendar_year ended form 886-a catalog number 20810w page 8of8____ publish no irs gov department of the treasury-internal revenue service
